                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF IOWA
                                 EASTERN DIVISION



 JEREMY KARG, MATTHEW R.           ) COMPLAINT- CLASS ACTION
 LAMARCHE, AND SHIRLEY RHODES,     )
 on behalf of themselves and all others
                                   ) No. __________________
 similarly situated,               )
                                   Plaintiffs,
                                   ) JURY TRIAL DEMANDED
                                   )
 v.                                )
                                   )
 TRANSAMERICA CORPORATION;         )
 THE INVESTMENT COMMITTEE OF       )
 THE TRANSAMERICA 401(K) PLAN;     )
 and DOES 1-40                     )
                       Defendants. )
                                   )
                                   )
                                   )
                                   )
                                   )
                                   )



                                COMPLAINT FOR DAMAGES



I.     INTRODUCTION

       1.      Plaintiffs Jeremy Karg, Matthew R. LaMarche, and Shirley Rhodes individually

and as representatives of a class of similarly situated persons in Transamerica Corporation’s 401(k)

Plan (“Plan”) between December 28, 2012 and the date of final judgment in this action (“Class

Period”), bring this action under the Employee Retirement Income Security Act of 1974, as

amended, 29 U.S.C. 1001, et seq. (“ERISA”), against the Plan’s fiduciaries: Transamerica


                                                 1

      Case 1:18-cv-00134-CJW-KEM Document 1 Filed 12/28/18 Page 1 of 44
Corporation (“Transamerica”), the Transamerica Investment Committee (as defined herein), and

DOES 1 through 40 inclusive (“DOES”) (collectively, “Defendants”).

       2.      The Plan’s participants trusted Transamerica to construct a 401(k) plan that offered

superior investment options and world-class investment management. Yet Transamerica saddled

the Plan’s participants with substandard investment portfolios that were managed by a

Transamerica affiliate, Transamerica Asset Management (TAM).

       3.      Transamerica’s investment conduct was imprudent. Year after year, Transamerica

selected and retained poor-performing proprietary investment portfolios for the Plan when superior

investment options were readily available. Specifically, Transamerica imprudently retained the

following portfolios:

            (a) Transamerica International Equity Portfolio (“International Equity Portfolio”)

            (b) Transamerica Small Core Portfolio (“Small Core Portfolio”)

            (c) Transamerica Large Value Portfolio (“Large Value Portfolio”)

            (d) Transamerica Large Growth Portfolio (“Large Growth Portfolio”)

            (e) Transamerica High Yield Bond Portfolio (“High Yield Bond Portfolio”)

            (f) Transamerica Mid Value Portfolio (“Mid Value Portfolio”)

       4.      The underperformance of these portfolios, relative to several meaningful

benchmarks, was neither modest nor temporary. For example, during the 2008-2017-time period,

the International Equity Portfolio underperformed its benchmark, the Morgan Stanley All-World

Country Index ex-USA, by approximately 30%. During the same period, the Small Core Portfolio

underperformed its benchmark, the Russell 2000 Index, by over 15%. According to the Plan’s own

documents dated September 1, 2018, the International Equity Portfolio, the Small Core Portfolio

and the Mid Value Portfolio each underperformed their respective investment benchmarks for the



                                                 2

      Case 1:18-cv-00134-CJW-KEM Document 1 Filed 12/28/18 Page 2 of 44
past one, five, and ten-year periods. The Large Value Portfolio, the Large Growth Portfolio, and

the High Yield Portfolio each underperformed their respective investment benchmarks for the past

five and ten-year periods.

        5.       As the investment adviser to the Transamerica investment portfolios, TAM—and

by extension Transamerica—was or should have been aware of the portfolios’ poor annual

investment performance on a real-time basis. Any reasonable, disinterested investor monitoring

their investments would have viewed these portfolios as imprudent investments and removed them

from the Plan.

        6.       Instead, Transamerica continued to offer proprietary portfolios when their rates of

return were lower than meaningful benchmarks. Transamerica therefore neglected its duty to

monitor the Plan’s investments and remove imprudent ones. Transamerica’s failure of effort and/or

competence cost the Plan’s participants millions of dollars in poor investment performance every

year.

        7.       Moreover, Transamerica exacerbated Plan participants’ losses by encouraging

them to sign up for Transamerica’s Portfolio Xpress, a tool that automatically allocated

participants’ money to Transamerica’s investment products. Upon information and belief,

Portfolio Xpress increased the likelihood that participants would invest in one of Transamerica’s

imprudent proprietary portfolios.

        8.       As described herein, Defendants have breached their fiduciary duties of prudence

in violation of ERISA and to the detriment of Plaintiffs and the members of the proposed class.

Plaintiffs bring this action to remedy Defendants’ unlawful conduct, prevent further

mismanagement of the Plan, and obtain monetary relief and equitable and other relief as provided

by ERISA.



                                                  3

        Case 1:18-cv-00134-CJW-KEM Document 1 Filed 12/28/18 Page 3 of 44
II.    JURISDICTION AND VENUE

       9.      This Court has exclusive jurisdiction over the subject matter of this action under 29

U.S.C. §1132(e)(1) and 28 U.S.C. §1331 because it is an action under 29 U.S.C. §1132(a)(2) and

(3).

       10.     This District and Division are the proper venue for this action under 29 U.S.C.

§1132(e)(2) and 28 U.S.C. §1391(b) because they are the District and Division in which the subject

Plan is administered and where at least one of the alleged breaches took place. They are also the

District and Division in which Defendant Transamerica Corporation resides.

III.   PARTIES

       A. Plaintiffs

       11.     PLAINTIFF JEREMY KARG was a participant in the Plan. At times during the

Class Period, Plaintiff Karg owned interests in the Small Core Portfolio, the Large Value Portfolio,

the Large Growth Portfolio, and the Mid Value Portfolio.

       12.     PLAINTIFF MATTHEW R. LAMARCHE is a participant in the Plan. At times

during the Class Period, Plaintiff LaMarche owned the International Equity Portfolio, the Small

Core Portfolio, the Large Value Portfolio, the Large Growth Portfolio, the High Yield Bond

Portfolio, and the Mid Value Portfolio.

       13.     PLAINTIFF SHIRLEY RHODES is a participant in the Plan. At times during the

Class Period, Plaintiff Rhodes owned interests in the International Equity Portfolio, the Small Core

Portfolio, the Large Value Portfolio, the High Yield Bond Portfolio, Large Growth Portfolio, the

High Yield Bond Portfolio, and the Mid Value Portfolio.




                                                 4

       Case 1:18-cv-00134-CJW-KEM Document 1 Filed 12/28/18 Page 4 of 44
       B. Defendants

       14.     DEFENDANT TRANSAMERICA CORPORATION (“Transamerica”) is a

Delaware corporation with its principal place of business in Cedar Rapids, Iowa. It sponsors the

Plan and is a fiduciary under ERISA for the Plan because it established and administers the

accounts in which the Plan invest, in addition to appointing, monitoring, and removing the

members of the plan committees.

       15.     Based on information and belief, the Plan has established an investment or similar

type of committee to manage the assets of the Plan (“Investment Committee”). Current and former

members of the DEFENDANT INVESTMENT COMMITTEE are fiduciaries of the Plan under

29 U.S.C. § 1002(21)(A) because they exercised discretionary authority or discretionary control

respecting management of the Plan, and exercised authority or control respecting management or

disposition of the Plan’s assets.

       16.     DOE DEFENDANTS 1 to 20 (“DOES 1-20”) are the officers and directors of

Defendant Transamerica Corporation during the Class Period who had the authority and

responsibility to appoint, monitor. and remove members of Defendant Investment Committee.

Does 1-20 are sued herein under fictitious names because after diligent and good faith efforts, the

names, identities, and capacities of these officers and directors, whether individual, corporate,

associate, or otherwise, are presently unknown to Plaintiffs. Plaintiffs will make the names or

identities of said Defendants known to the Court after the information has been ascertained.

Plaintiffs will substitute the real names of the Does when they become known to Plaintiffs.

       17.     DOE DEFENDANTS 21 to 40 (“DOES 21-40”) are the members of the Investment

Committee during the Class Period. Does 21-40 are sued herein under fictitious names because

after diligent and good faith efforts, the names, identities, and capacities of the members of the



                                                5

      Case 1:18-cv-00134-CJW-KEM Document 1 Filed 12/28/18 Page 5 of 44
Investment Committee, whether individual, corporate, associate, or otherwise, are presently

unknown to Plaintiffs. Plaintiffs will make the names or identities of said Defendants known to

the Court after the information has been ascertained. Plaintiffs will substitute the real names of

the Does when they become known to Plaintiffs. To the extent the Investment Committee

delegated any of its fiduciary functions to another person or entity, the nature and extent of which

has not been disclosed to Plaintiffs, the person or entity to which the function was delegated is also

a fiduciary under 29 U.S.C. § 1002(21)(A) for the same reasons.

       18.     Each of the Defendants is also subject to co-fiduciary liability under 29 U.S.C. §

1105(a)(1)–(3) because they enabled other fiduciaries to commit breaches of fiduciary duties

through their appointment powers, failed to comply with 29 U.S.C. § 1104(a)(1)(b) in the

administration of their duties, and failed to remedy other fiduciaries’ breaches of their duties,

despite having knowledge of the breaches.

       19.     Because the Transamerica individual entities, officers, directors, and committee

members have acted as alleged herein as the agents of Transamerica Corporation, and/or co-

fiduciaries, all defendants collectively are referred to as Transamerica or Transamerica

Defendants.

IV.    FACTUAL ALLEGATIONS

   A. Nature of the Action

       21.     The Transamerica Corporation sponsors the Plan as a means for employees and

participants to save and invest for retirement. The Plan is a profit-sharing plan that includes a

“qualified cash or deferred arrangement” as described in Section 401(k) of the Internal Revenue

Code, I.R.C. § 401(k) (1986) (hereinafter denoted as “the Code”) and is subject to the provisions

of ERISA. The Plan is established and maintained under a written document per 29 U.S.C. §



                                                  6

      Case 1:18-cv-00134-CJW-KEM Document 1 Filed 12/28/18 Page 6 of 44
1102(a). The Plan provides for retirement income for over 17,000 Transamerica employees and

former employees. That retirement income depends on contributions made on behalf of each

employee by his or her employer (including employer matching contributions), deferrals of

employee compensation, and the performance of investment options. Each year of the Class

Period, the Plan’s participants collectively invested millions of dollars in the Plan. As of December

31, 2017, the Plan had over $1.9 billion in assets.

       22.     At all times within the Class Period, the Transamerica Corporation and/or its

appointees have had the exclusive authority to select investment options for the Plan. In essence,

Transamerica and/or its appointees create a menu of investment options from which Plan

participants select to invest their retirement savings. Throughout the Class Period, the TAM

proprietary portfolios at issue in this action were the exclusive options in their respective actively

managed investment strategies. For example, if a Plan participant wanted to invest in an actively

managed portfolio of international value stocks, she had no choice but to invest in the Transamerica

International Equity Portfolio.

       23.     In discharging their duties as Plan fiduciaries, Defendants owe a duty of care and

prudence to the Plan participants under 29 U.S.C. § 1104(a)(1)(B). Specifically, ERISA requires

Defendants to discharge their duties to the Plan “with the care, skill, prudence, and diligence under

the circumstances then prevailing that a prudent man acting in a like capacity and familiar with

such matters would use in the conduct of an enterprise of a like character and with like aims.” 29

U.S.C. § 1104(a)(1)(B).

       24.     As described herein, Defendants have breached this fiduciary duty of prudence by

failing to remove six underperforming TAM proprietary funds from the Plan: (a) the International

Equity Portfolio, (b) the Small Core Portfolio, (c) the Large Value Portfolio, (d) the Large Growth



                                                  7

      Case 1:18-cv-00134-CJW-KEM Document 1 Filed 12/28/18 Page 7 of 44
Portfolio, (e) the High Yield Bond Fund, and (f) the Mid Value Portfolio. Transamerica’s

imprudent investment decisions cost the over 17,000 Plan participants millions of dollars in poor

investment performance every year during the Class Period.

        25.     Previously, on May 19, 2016, certain participants and Transamerica entered into a

class action Settlement Agreement and Release. Dennard, et al. v. Transamerica Corp, et al, No.

C15-0030 (N.D. Iowa) (“Dennard”). Dennard settled claims that Transamerica (a) breached its

fiduciary duty of loyalty under 29 U.S.C. § 1104(a)(1)(A) by failing to ensure that the fees and

expenses paid out of the assets in the Plan were reasonable and (b) engaged in prohibited

transactions under 29 U.S.C. § 1106(a) and (b) by receiving compensation from the Plan as a result

of those decisions. Dennard’s limited release does not encompass the claims alleged herein under

29 U.S.C. § 1104(a)(1)(B) for Transamerica’s failure to monitor the Plan and remove imprudent,

poorly performing investments. Moreover, Dennard does not bind individuals with claims that

arose after the entry of the Preliminary Approval Order in the Dennard case on June 24, 2016.

    B. Defendants Should Have Removed the Six TAM Funds at Issue In this Action

        26.     The six TAM investment portfolios at issue in this action consistently

underperformed relative to: (a) their stated investment benchmarks (i.e. the “market”); and (b)

available funds identified by Morningstar1 as comparator funds within their respective investment

strategy categories.

        27.     These facts concerning the funds’ chronic underperformance were available to

Defendants in real time throughout the Class Period—not simply ex post with the benefit of



1
  Morningstar, Inc. is a leading provider of independent investment research products (e.g., data and
research insights on managed investment products, publicly listed companies, and private capital markets)
for individual investors, financial advisors, asset managers, retirement plan providers and sponsors, and
institutional investors in the private capital markets in North America, Europe, Australia, and Asia.


                                                   8

      Case 1:18-cv-00134-CJW-KEM Document 1 Filed 12/28/18 Page 8 of 44
hindsight. Any prudent fiduciary monitoring the Plan would have promptly engaged in a rigorous

and objective process of identifying, evaluating and selecting replacements for the TAM funds.

Transamerica’s failure to replace the TAM investment portfolios with better options had a negative

impact on the Plan, costing the participants millions of dollars in diminished investment

performance.

        28.       Plaintiffs do not have actual knowledge of the specifics of Defendants’ decision-

making processes with respect to the Plan, including Defendants’ processes for selecting,

monitoring, and removing Plan investments, because this information is unavailable to Plaintiffs

prior to discovery. For purposes of this Complaint, Plaintiffs have drawn reasonable inferences

regarding these processes based upon (among other things) the facts set forth herein.

        29.       Below, Plaintiffs detail the underperformance of each of the six TAM funds at issue

in this action.

    1. Transamerica Partners International Equity Portfolio

        30.       The Transamerica Partners International Equity Portfolio (the “International Equity

Portfolio”) seeks long term capital appreciation through investment in a diversified portfolio of

securities of foreign issuers that are undervalued. Although the International Equity Portfolio

emphasizes larger, more seasoned or established companies, it may invest in companies of varying

size as measured by assets, sales or market capitalization. According to Morningstar, since 2008,

the International Equity Portfolio’s investment style has drifted between blend and value. If a

participant in the Plan sought a similarly managed international equity value strategy, the

International Equity Portfolio was the only option available to them.

        31.       Transamerica was well-aware in real-time throughout the Class Period that the

International Equity Portfolio suffered from abysmal performance.



                                                   9

       Case 1:18-cv-00134-CJW-KEM Document 1 Filed 12/28/18 Page 9 of 44
       32.     According to the Plan’s own documents dated September 1, 2018, on an annualized

basis, the International Equity Portfolio significantly underperformed its benchmark, the MSCI

All Country World Index Ex USA, for the past one (-5.14%), five (-2.09%) and ten-year periods

(-2.78%).

       33.     Based on performance data set forth in the Forms N-CSR filed with the SEC and

other available Morningstar performance data, in the ten-year period between January 1, 2008 and

December 31, 2017, the International Equity Portfolio was an underachiever relative to its

benchmark, the MSCI All Country World Index Ex USA, underperforming in eight out of ten

years. The International Equity Portfolio’s aggregate ten-year underperformance relative to the

benchmark was staggering – approximately 30%.

       34.     Based on performance data set forth in the Forms N-CSR filed with the SEC and

other available Morningstar performance data, in the five-year period leading up to the

approximate start of the Class Period, the International Equity Portfolio underperformed its

benchmark, the MSCI All-Country World Ex-US Index2, by a staggering 19.62%. It also

underperformed other funds identified by Morningstar as comparable international value funds:

the Hartford Schroders International Multi Cap Value Fund by 23.38%, the Ivy International Core

Equity by 22.93%, and the Dodge & Cox International Stock Fund by 18.98%. Like the

International Equity Portfolio, each of these funds actively invests primarily in a diversified

portfolio of common stocks of non-U.S. companies.

       35.     Table 1a below illustrates the International Equity Portfolio’s annual and

cumulative underperformance relative to the three comparator funds (Hartford Schroders


2
  In 2008, the Transamerica Partners International Equity Portfolio identified the MSCI World Ex-US
Index as its benchmark. The benchmark changed from the MSCI World Ex-US Index to the MSCI All-
Country World Ex-US Index on December 31, 2008.


                                                 10

     Case 1:18-cv-00134-CJW-KEM Document 1 Filed 12/28/18 Page 10 of 44
International Multi Cap Value Fund; Ivy International Core Equity Fund; and Dodge & Cox

International Stock Fund) and the benchmark (MSCI ACWI Ex USA Index) between 2008 and

2012. The International Equity Portfolio’s underperformance was such that any prudent fiduciary

would have noticed it, would have undertaken an investigation of readily available alternative

investments, and would have removed the Portfolio at the start of the Class Period.

Table 1a. International Equity Portfolio Performance 2008-2012

              Fund                      2008          2009           2010          2011           2012         Cumulative
     Transamerica Partners
     International Equity              -49.94         26.10          14.94        -13.51         17.35               -26.36%
     Portfolio

     Hartford Schroders
     International Multi
                                       -44.39         51.26          16.82        -12.40         19.45               +2.28%
     Cap Value Fund
     (SIDNX)
      Transamerica +/-3                 -9.98        -16.63           -1.61        -1.27          -1.76
      +/- Cumulative                    -9.98        -24.95          -26.16       -27.10         -28.38              -28.38%

     Ivy International Core
                                       -41.24         45.03          13.92        -13.66         13.99               -4.45%
     Equity Fund (ICEIX)
        Transamerica +/-               -14.81        -13.05           0.90         0.17           2.95
        +/- Cumulative                 -14.81        -25.93          -25.26       -25.13         -22.93              -22.93%

     Dodge & Cox
     International Stock               -46.69         47.46          13.69        -15.97         21.03               -9.11%
     Fund (DODFX)
        Transamerica +/-                -6.10        -14.49          1.10          2.93           -3.04

3
 This table uses compounding formulas to calculate the relative performance of the Transamerica
Portfolio compared to each of the comparator funds and the benchmark. Compounding formulas account
for the impact of each of the investment option’s prior performance on its current returns.

The compounding formula used for any one year is:
[(1 + Portfolio return,%) / (1 + comparator return,%)] - 1.

For multiple years, the formula is expanded as follows:
    { (1(1 ++ Portfolio return, %
                               year 1)*(1
              comparator return,%
                                            + Portfolio return,% year 2) . . . * (1 + Portfolio return,% year n)
                                    year 1)*(1+ comparator return,% year2) . . . * (1 + Portfolio return,% year n)   }-1


                                                                11

         Case 1:18-cv-00134-CJW-KEM Document 1 Filed 12/28/18 Page 11 of 44
       +/- Cumulative          -6.10      -19.70        -18.82     16.44     -18.98      -18.98.%

    MSCI ACWI Ex USA
                               -43.23     42.14         11.60      -13.33     17.39       -8.38%
    Index4
       Transamerica +/-        -11.82     -11.28         2.99       -0.21     -0.03
       +/- Cumulative          -11.82     -21.77        -19.43     -19.60    -19.62      -19.62%


          36.    The comparator funds listed in Table 1a above are well known, readily available,

easily accessible to all investors, and identified by Morningstar as comparable international equity

investment funds. These superior alternative investments were readily apparent such that a

reasonable and objective investigation would have uncovered them. Transamerica would not have

had to scour the market to find them.

          37.    Yet Transamerica continued to offer the International Equity Portfolio in the Plan

despite the Portfolio’s underperformance and a marketplace replete with clearly superior

international equity offerings from reputable, blue-chip companies such as Schroder’s Investment

Management, Ivy Investment Company, and Dodge & Cox.

          38.    Predictably, the underperformance continued into the Class Period. The

International Equity Portfolio underperformed year after year both its benchmark and funds

identified by Morningstar as comparator funds in the international equity strategy for the period

between January 1, 2013 and November 30, 2018.                     The International Equity Portfolio

underperformed the Ivy International Core Fund by 16.26%, the Dodge & Cox International Stock

Fund by 12.68%, and the Hartford Schroders International Multi-Cap Value Fund by 11.48%. The

International Equity Portfolio also underperformed the MSCI ACWI ex-USA Index by 8.53%.

Transamerica would have seen the chronic underperformance in real time—not simply ex post




4
    2008 reflects the performance of the MSCI World Ex-US Index.

                                                   12

        Case 1:18-cv-00134-CJW-KEM Document 1 Filed 12/28/18 Page 12 of 44
with the benefit of hindsight. Transamerica’s refusal to remove the International Equity Portfolio

despite the Fund’s ongoing underperformance during the Class Period was imprudent.

          39.    If Transamerica had faithfully and prudently executed its fiduciary duties to the

Plan and its participants, it would have replaced the International Equity Portfolio with one of the

many better-performing options available at the start of 2013. As illustrated in Table 1b below,

Transamerica’s failure to replace the International Equity Portfolio with a better fund option in

January 2013, and in every year thereafter, caused millions in damages to participants’ retirement

accounts.

Table 1b. International Equity Portfolio Investment Growth 2013-2018

        Fund Name          Cumulative/Compounded                Annualized            Growth of $62
                               Performance                     Performance              Million5
    Transamerica
    Partners               15.45%                          2.46%                    $71.58 million
    International Equity
    Portfolio6

    Hartford Schroders
    International Multi    29.45%                          4.46%                    $80.26 million
    Cap Value Fund
    (SIDNX)

    Dodge & Cox
    International Stock    32.21%                          4.83%                    $81.97 million
    Fund (DODFX)

    Ivy International
    Core Equity Fund       37.87%                          5.58%                    $85.48 million
    (ICEIX)

    MSCI ACWI Ex USA
                           26.21%                          4.01%                    $78.25 million
    GR Index

5
 Upon information and belief, this was the approximate value of the assets in the Portfolio as of
December 31, 2012.
6
 According to Plan documents, effective March 10, 2017, the Transamerica Partners International Equity
Portfolio reorganized into the mutual fund Transamerica International Equity Fund, Class I3 Shares
(TRWTX).

                                                    13

        Case 1:18-cv-00134-CJW-KEM Document 1 Filed 12/28/18 Page 13 of 44
   2. Transamerica Partners Small Core Portfolio

       40.     The Transamerica Partners Small Core Portfolio (the “Small Core Portfolio”) seeks

long term capital appreciation by investing primarily in stocks of companies with small market

valuations (or small-cap companies) which present an opportunity for significant increases in

value, without consideration for current income. The Small Core Portfolio considers small-cap

companies to be companies with a total market value that is within the range of valuations of the

companies that are included in the Russell 2000 Index. On December 31, 2017, the market values

of companies in the Russell 2000 Index ranged from $23 million to $9.4 billion. According to

Morningstar, the investment style of the Small Core Portfolio drifted between a blend and a value.

       41.     If a participant in the Plan sought a similarly managed small-cap strategy, the Small

Core Portfolio was the only option available to them.

       42.     Transamerica was well aware in real-time of the abysmal performance of its Small

Core Portfolio. According to the Plan’s own documents dated September 1, 2018, on an annualized

basis, the Small Core Portfolio had significantly underperformed its benchmark, the Russell 2000

Index, for the past one (-8.11%), five (-3.52%), and ten-year periods (-1.67%).

       43.     Based on performance data set forth in the Forms N-CSR filed with the SEC and

other available Morningstar performance data, in the five-year period leading up to the

approximate start of the Class Period, the Small Core Portfolio underperformed other funds

identified by Morningstar as comparable small cap value and blend funds: the Glenmede Small

Cap Equity Fund by 4.92%, the Delaware Small Cap Core Fund by 2.88%, and the Charles Schwab




                                                14

     Case 1:18-cv-00134-CJW-KEM Document 1 Filed 12/28/18 Page 14 of 44
Small Cap Equity Fund by 1.13%.7 Like the Small Core Portfolio, each of these funds actively

invest in a diversified portfolio of common stocks of small companies.

         44.    Although between 2008 and 2012, the Small Core Portfolio performed on par with

its benchmark, the Russell 2000 Index, the underperformance relative to these comparator funds

was such that any prudent fiduciary would have undertaken an investigation of readily available

alternatives that should have led to the eventual removal of the Small Core Portfolio.

         45.    The Small Core Portfolio’s deficiencies became even more obvious after 2012. As

illustrated in Table 2a below, the Fund significantly underperformed the Russell 2000 Index as

well as the comparator funds in 2012, 2013 and 2014. Accordingly, by no later than January 2015,

it was readily apparent that the Small Core Portfolio’s performance had turned drastically sour.

The underperformance was such that any prudent fiduciary would have seen it, would have

undertaken an investigation of readily available alternatives, and would have removed the portfolio

by January 2015.

Table 2a.       Small Core Portfolio Performance 2008-2014

         Fund         2008     2009      2010     2011     2012     2013      2014     Cumulative
    Transamerica
    Partners Small   -36.06    27.64    29.89     -2.19    15.04    33.62      4.21       66.09%
    Core Portfolio

    Charles
    Schwab Small
    Cap Equity       -38.22    27.92    24.66     -0.50    20.59    43.34      6.91       82.97%
    Fund
    (SWSCX)




7
  During this same period, the Transamerica Partners Small Core Portfolio outperformed its benchmark,
the Russell 2000 Index by 1.92%

                                                  15

       Case 1:18-cv-00134-CJW-KEM Document 1 Filed 12/28/18 Page 15 of 44
    Transamerica        3.50    -0.22    4.20     -2.68    -4.60    -6.78     -2.53
    +/-8
       +/-
                        3.50    3.27     7.60     4.72     -0.10    -6.87     -9.22       -9.22%
    Cumulative

    Delaware
    Small Cap
                       -35.07   27.35   28.72     0.58     15.62    43.24      8.85      +92.99%
    Core
    Fund(DCZRX)

    Transamerica       -1.52    0.23     0.91     -2.75    -0.50    -6.72     -4.26
    +/-
      +/-
                       -1.52    -1.30   -0.40     -3.15    -3.63    -10.10   -13.94      -13.94%
    Cumulative

    Glenmede
    Small Cap
                       -36.67   30.78   27.51     0.34     16.98    48.20      3.28      +89.73%
    Equity Fund
    (GTSCX)

    Transamerica        0.96    -2.40    1.87     -2.52    -1.66    -9.84      0.90
    +/-
        +/-
                        0.96    -1.46    0.38     -2.15    -3.78    -13.24   -12.46      -12.46%
    Cumulative

    Russell 2000
                       -33.79   27.17   26.85     -4.18    16.35    38.82      4.89      +73.38%
    Index
      Transamerica
                       -3.43    0.37     2.40     2.08     -1.13    -3.75     -0.65
    +/-
    +/- Cumulative     -3.43    -3.07   -0.75     1.31     0.17     -3.58     -4.21       -4.21%


        46.       The comparator funds listed in table 2a above are well known, readily available,

easily accessible to all investors, and identified by Morningstar as comparable small cap

investment funds. These superior alternative investments were readily apparent such that a




8
 This table uses compounding formulas to calculate the relative performance of the Transamerica
Portfolio compared to each of the comparator funds and the benchmark. For a description of
compounding formulas see note 3 supra.


                                                  16

       Case 1:18-cv-00134-CJW-KEM Document 1 Filed 12/28/18 Page 16 of 44
reasonable and objective investigation would have uncovered them. Transamerica would not have

had to scour the market to find them. Yet Transamerica continued to offer its Small Core Portfolio

in the Plan despite the underperformance and a marketplace replete with clearly superior small-

cap offerings from reputable, blue-chip companies such as Charles Schwab, Delaware Capital

Management, and Glenmede Investment Management.

       47.     Predictably, the underperformance continued. The Small Core Portfolio

underperformed year after year relative to both its benchmark and funds identified by Morningstar

as comparator funds in the small-cap strategy for the period between January 1, 2015 and

November 30, 2018. The Small Core Portfolio underperformed the Delaware Small Cap Core

Fund by 13.84%, the Charles Schwab Small Cap Equity Fund by 9.61%, and the Glenmede Small

Cap Equity Fund by 10.19%. The Small Core Portfolio also underperformed the Russell 2000

Index by 12.31%. Transamerica would have seen the chronic underperformance in real time—not

simply ex post with the benefit of hindsight. Transamerica’s refusal to remove the Small Core

Portfolio despite the Fund’s ongoing underperformance during the Class Period was imprudent.

       48.     If Transamerica had faithfully and prudently executed its fiduciary duties to the

Plan and its participants, it would have replaced the Transamerica Partners Small Core Portfolio

with one of the many better-performing options available on the market. As illustrated in Table 2b

below, Transamerica’s failure to replace the fund with a better fund option in January 2015 caused

millions of dollars in damages to participants’ retirement accounts.




                                                17

     Case 1:18-cv-00134-CJW-KEM Document 1 Filed 12/28/18 Page 17 of 44
Table 2b. Small Core Portfolio Investment Growth 2015-2018

           Fund Name              Cumulative/Compounded              Annualized          Growth of
                                      Performance                   Performance         $55 Million9
    Transamerica Partners                                                               $64.76
                                  17.75%                           4.26%
    Small Core Portfolio10                                                              million

    Charles Schwab Small
                                                                                        $71.65
    Cap Equity Fund               30.28%                           6.99%
                                                                                        million
    (SWSCX)

    Delaware Small Cap                                                                  $75.17
                                  36.67%                           8.30%
    Core Fund (DCZRX)                                                                   million

    Glenmede Small Cap                                                                  $72.11
                                  31.12%                           7.16%
    Equity Fund (GTSCX)                                                                 million

                                                                                        $73.85
    Russell 2000 TR Index         34.28%                           7.82%
                                                                                        million


3.        Transamerica Partners Large Value Portfolio

          49.     The Transamerica Partners Large Value Portfolio (“Large Value Portfolio”) seeks

to provide long-term capital appreciation by investing primarily in a diversified portfolio of

common stocks of large-capitalization companies that may be out of favor and undervalued. The

fund considers large cap companies to be companies with a market value that, at the time of initial

purchase, exceed the market value of the smallest company included in the Russell 1000 Index.

As of December 31, 2017, the market value of the smallest company in the Russell 1000 Index

was $654 million. If a participant in the Plan sought an actively managed large cap value strategy,

the Large Value Portfolio was the only option available to them.




9
    This is the approximate value of assets in the Portfolio as of December 31, 2014.
10
  According to Plan documents, effective March 10, 2017, the Transamerica Partners Small Core
Portfolio reorganized into the mutual fund Transamerica Small Cap Core Fund, Class I3 Shares
(TCCTX).

                                                      18

        Case 1:18-cv-00134-CJW-KEM Document 1 Filed 12/28/18 Page 18 of 44
         50.    Transamerica was well aware in real-time of the long-term underperformance of its

Large Value Portfolio. According to the Plan’s own documents dated September 1, 2018, on an

annualized basis, Large Value Portfolio had underperformed its benchmark, the Russell 1000

Value Index, for the past five (-.24%) and ten-year periods (-1.36%).

         51.    Based on performance data set forth in the Forms N-CSR filed with the SEC and

other available Morningstar performance data, in the ten-year period between January 1, 2008 and

December 31, 2017, the Large Value Portfolio was an underachiever relative to its benchmark, the

Russell 1000 Value Index, underperforming in six out of ten years.

         52.    Based on performance data set forth in the Forms N-CSR filed with the SEC and

other available Morningstar performance data, in the five-year period between January 1, 2008

and December 31, 2012, the Large Value Portfolio underperformed the Russell 1000 Value Index,

by 10.71%. It also underperformed funds identified by Morningstar as comparable large cap value

strategies: the Large Value Portfolio underperformed the DFA Large Cap Value Portfolio by

16.23%, the Nuveen Large Cap Value Fund by 10.07%, and the Dodge & Cox Stock Fund by

7.21%.

         53.    Table 3a below illustrates the Large Value Portfolio’s annual and cumulative

underperformance relative to the three comparator funds (Dodge & Cox Stock Fund; Nuveen

Large-Cap Value Fund; and DFA U.S. Large Cap Value Portfolio) and the benchmark (Russell

1000 Value Index) between 2008 and 2012. The Large Value Portfolio’s underperformance was

such that any prudent fiduciary would have noticed it, would have undertaken an investigation of

readily available alternative investments, and would have removed the Portfolio at the start of the

Class Period.




                                                19

     Case 1:18-cv-00134-CJW-KEM Document 1 Filed 12/28/18 Page 19 of 44
Table 3a. Large Value Portfolio Performance 2008-2012

            Fund              2008       2009          2010      2011       2012       Cumulative
     Transamerica Partners
                             -42.94      16.71         14.66     2.32       17.39         -8.28%
     Large Value Portfolio

     Dodge & Cox Stock
                             -43.31      31.27         13.49    -4.08       22.01         -1.16%
     Fund (DODGX)
       Transamerica +/-11     0.65       -11.09         1.03    6.67        -3.79
       +/- Cumulative         0.65       -10.51        -9.59    -3.56       -7.21         -7.21%

     Nuveen Large-Cap
     Value Fund I            -36.01      22.68         14.12    -1.19       15.21         +1.99%
     (NNGRX)
       Transamerica +/-      -10.83       -4.87         0.47     3.55        1.89
       +/- Cumulative        -10.83      -15.17        -14.77   -11.74      -10.07       -10.07%

     DFA U.S. Large Cap
     Value Portfolio
                             -40.80      30.19         20.17    -3.14       22.05         +9.49%
     Institutional Class
     (DFLVX)
        Transamerica +/-      -3.61      -10.35         -4.59    5.64        -3.82
        +/- Cumulative        -3.61      -13.59        -17.56   -12.91      -16.23       -16.23%

     Russell 1000 Value
                             -36.85      19.69         15.51     0.39       17.51         +2.99%
     Index
        Transamerica +/-      -9.64       -2.49         -0.74    1.92        -0.10
        +/- Cumulative        -9.64      -11.89        -12.54   -10.86      -10.95       -10.95%


          54.    The comparator funds listed in table 3a above are well known, readily available,

easily accessible to all investors, and identified by Morningstar as comparable large value

investment funds. These superior alternative investments were readily apparent such that a

reasonable and objective investigation would have uncovered them. Transamerica would not have

had to scour the market to find them.



11
  This table uses compounding formulas to calculate the relative performance of the Transamerica
Portfolio compared to each of the comparator funds and the benchmark. For a description of
compounding formulas see note 3 supra.


                                                  20

        Case 1:18-cv-00134-CJW-KEM Document 1 Filed 12/28/18 Page 20 of 44
       55.     Yet Transamerica continued to offer its Large Value Portfolio in the Plan despite

the underperformance and a marketplace replete with clearly superior large value offerings from

reputable, blue-chip companies such as Dodge & Cox, Dimensional Fund Advisors, and Nuveen.

       56.     Predictably, the underperformance continued into the Class Period. Between

January 1, 2013 and November 30, 2018, the Large Value Portfolio continued to underperform

year after year relative to those funds identified by Morningstar as comparator funds in the large

value strategy for the period. The Large Value Portfolio underperformed the Dodge & Cox Stock

Fund by 12.86%, the DFA Large Cap Value Portfolio by 7.87%, and the Nuveen Large Cap Value

Fund by 2.89%. The Large Value Portfolio also underperformed the Russell 1000 Value Index, by

1.49%. Transamerica would have seen the chronic underperformance in real time—not simply ex

post with the benefit of hindsight. Transamerica’s failure to remove the Large Cap Portfolio despite

its ongoing underperformance was imprudent.

       57.     If Transamerica had faithfully and prudently executed its fiduciary duties to the

Plan and its participants, it would have replaced the Portfolio with one of the many better-

performing options available on the market. As illustrated in Table 3b below, Transamerica’s

failure to replace the Large Value Portfolio with a better fund option in January 2013 caused

millions of dollars in damages to participants’ retirement accounts.




                                                21

     Case 1:18-cv-00134-CJW-KEM Document 1 Filed 12/28/18 Page 21 of 44
Table 3b. Large Value Portfolio Investment Growth 2013-2018

     Fund Name            Cumulative/Compounded                Annualized             Growth of $80
                              Performance                     Performance               Million12
 Transamerica
 Partners Large           92.82%                          11.74%                   $154.26 million
 Value Portfolio
 (TLOTX) 13

 Dodge & Cox Stock
                          121.28%                         14.37%                   $177.02 million
 Fund (DODGX)

 Nuveen Large-Cap
 Value Fund I             98.56%                          12.29%                   $158.85 million
 (NNGRX)

 DFA U.S. Large
 Cap Value Portfolio      109.30%                         13.30%                   $167.44. million
 Institutional Class
 (DFLVX)

 Russell 1000 Value
                          95.74%                          12.02%                   $156.59 million
 Index


        4. Transamerica Partners Large Growth Portfolio

        58.     The Transamerica Partners Large Growth Portfolio (the “Large Growth Portfolio”)

seeks to provide a high level of capital appreciation through investments in a diversified portfolio

of common stocks with a potential for above-average growth in earnings. The Large Growth

Portfolio normally invests primarily in securities of large cap companies considered to be “growth

stocks”—that is, common stocks that have the potential for above average growth in earnings and




12
 Upon information and belief, this was the approximate value of the assets in the Portfolio as of
December 31, 2012.
13
   According to Plan documents, effective May 5, 2017, the Transamerica Partners Large Value Portfolio
reorganized into the mutual fund Transamerica Large Value Opportunities Fund, Class I3 Shares
(TLOTX).

                                                   22

      Case 1:18-cv-00134-CJW-KEM Document 1 Filed 12/28/18 Page 22 of 44
dividends. If participants in the Plan sought a large cap growth strategy, the Large Growth Portfolio

was the only option available to them.

        59.     Transamerica was well aware in real-time of the long-term underperformance of its

Large Growth Portfolio. According to the Plan’s own documents dated September 1, 2018, on an

annualized basis, the Large Growth Portfolio had underperformed its benchmark, the Russell 1000

Growth Index, for the past five-year (-.30%) and ten-year (-1.06%) periods.

        60.     Based on performance data set forth in the Forms N-CSR filed with the SEC and

other available Morningstar performance data, the Large Growth Portfolio underperformed its

benchmark and other readily available funds identified by Morningstar as large cap growth funds.

In the five-year period between 2008 and 2012, the Large Growth Portfolio underperformed its

benchmark, the Russell 1000 Growth Index, by 3.08%. The Large Growth Portfolio also

underperformed the Fidelity Blue Chip Growth by 8.11%, the T. Rowe Price Institutional Large

Growth Fund by 7.56%, and the Vanguard PRIMECPAP Fund by 2.62%.

        61.     Table 4a below illustrates the Large Growth Portfolio’s annual and cumulative

underperformance relative to the three comparator funds (Fidelity Blue Chip Growth Fund K;

Vanguard PRIMECAP Fund; and T. Rowe Price Institutional Large Cap Growth Fund) and the

benchmark (Russell 1000 Growth Index) between 2008 and 2012. The Large Growth Portfolio’s

underperformance was such that any prudent fiduciary would have noticed it, would have

undertaken an investigation of readily available alternative investments, and would have removed

the Portfolio at the start of the Class Period.




                                                  23

      Case 1:18-cv-00134-CJW-KEM Document 1 Filed 12/28/18 Page 23 of 44
Table 4a. Large Growth Portfolio Performance 2008-2012

              Fund            2008        2009         2010      2011        2012       Cumulative
     Transamerica Partners
     Large Growth            -36.65      35.56         16.62     -1.78       14.91       +13.03%
     Portfolio

     Fidelity Blue Chip
     Growth Fund K (USD,     -38.52      45.31         19.80     -2.56       17.95       +23.00%
     FBGKX)
        Transamerica +/-14    3.04       -6.71         -2.65     0.80        -2.58
        +/- Cumulative        3.04       -3.87         -6.42     -5.67       -8.11        -8.11%

      Vanguard
     PRIMECAP Fund           -32.41      34.45         12.89     -1.84       15.27       +16.08%
     (VPMCX)
       Transamerica +/-       -6.27       0.83          3.30     0.06        -0.31
       +/- Cumulative         -6.27      -5.50         -2.38     -2.32       -2.62        -2.62%

     T. Rowe Price Instl
     Large Cap Growth        -40.86      53.40         16.29     -1.40       17.55       +22.28%
     Fund (TRLGX)
        Transamerica +/-      7.12       -11.63         0.28     -0.39       -2.25
        +/- Cumulative        7.12        -5.34        -5.07     -5.44       -7.56        -7.56%

     Russell 1000 Growth
                             -38.44      37.21         16.71     2.64        15.26       +16.62%
     Index
        Transamerica +/-      2.91       -1.20         -0.08     -4.31       -0.30
        +/- Cumulative        2.91        1.67          1.59     -2.78       -3.08        -3.08%

          62.    The comparator funds listed in table 4a above are well known, readily available,

easily accessible to all investors, and identified by Morningstar as comparable large cap growth

investment funds. These superior alternative investments were readily apparent such that a

reasonable and objective investigation would have uncovered them. Transamerica would not have

had to scour the market to find them.



14
  This table uses compounding formulas to calculate the relative performance of the Transamerica
Portfolio compared to each of the comparator funds and the benchmark. For a description of
compounding formulas see note 3 supra.


                                                  24

        Case 1:18-cv-00134-CJW-KEM Document 1 Filed 12/28/18 Page 24 of 44
       63.     Yet Transamerica kept its Large Growth Portfolio in the Plan despite the

underperformance and a marketplace replete with clearly superior large cap growth offerings from

reputable, blue-chip companies such as Fidelity, T. Rowe Price, and Vanguard.

       64.     Predictably, the underperformance continued into the Class Period. Between

January 1, 2013 and November 30, 2018, the Large Growth Portfolio underperformed the T. Rowe

Price Institutional Large Growth Fund by 14.07%; the Vanguard PRIMCAP Fund by 9.99%; and

the Fidelity Blue Chip Growth by 6.28%. The Large Growth Portfolio also underperformed the

Russell 1000 Growth Index by .46%. Transamerica would have seen the chronic

underperformance in real time—not simply ex post with the benefit of hindsight. Transamerica’s

failure to remove the Large Growth Portfolio despite its ongoing underperformance was

imprudent. If Transamerica had faithfully and prudently executed its fiduciary duties to the Plan

and its participants, it would have replaced the Transamerica Partners Large Growth Portfolio with

one of the many better-performing options available. As illustrated in Table 4b, Transamerica’s

failure to replace the fund with a better option caused millions of dollars in damages to participants’

retirement accounts.




                                                  25

      Case 1:18-cv-00134-CJW-KEM Document 1 Filed 12/28/18 Page 25 of 44
Table 4b. Large Growth Portfolio Investment Growth 2013-2018

     Fund Name            Cumulative/Compounded                Annualized            Growth of $130
                              Performance                     Performance              Million15
 Transamerica
 Partners Large           138.56%                         15.83%                   $310.13 million
 Growth Portfolio16

 Fidelity Blue Chip
 Growth Fund K            154.56%                         17.11%                   $330.93 million
 (FBGKX)

 Vanguard
 PRIMECAP Fund            165.05%                         17.91%                   $344.56 million
 (VPMCX)

 T. Rowe Price Instl
 Large Cap Growth         177.62%                         18.84%                   $360.91 million
 Fund (TRLGX)

 Russell 1000
                          139.67%                         15.92%                   $311.57 million
 Growth TR Index

        5. Transamerica Partners High Yield Bond Portfolio

        65.     The Transamerica Partners High Yield Bond Portfolio (the “High Yield Bond

Portfolio”) seeks a high level of current income by investing in high-yield bonds (commonly

known as “junk bonds”). Junk bonds are high-risk debt securities rated below investment grade

(that is, securities rated below BBB by Standard & Poor’s or Fitch or below Baa by Moody’s). If

participants in the Plan sought a high yield fixed income strategy, the High Yield Bond Portfolio

was the only option available to them.

        66.     Transamerica was well aware in real-time of the long-term underperformance of its

High Yield Bond Portfolio. According to the Plan’s own documents dated September 1, 2018, on


15
 Upon information and belief, this was the approximate value of the assets in the Portfolio as of
December 31, 2012.
16
 According to Plan documents, effective March 10, 2017, the Transamerica Partners Large Growth
Portfolio reorganized into the mutual fund Transamerica Large Growth Fund, Class I3 Shares (TGWTX).

                                                   26

      Case 1:18-cv-00134-CJW-KEM Document 1 Filed 12/28/18 Page 26 of 44
an annualized basis, the High Yield Bond Portfolio had underperformed its benchmark, the Merrill

Lynch High Yield Master II Index, for the past five and ten-year periods.

        67.     Based on performance data set forth in the Forms N-CSR filed with the SEC and

other available Morningstar performance data, in the ten-year period between January 1, 2008 and

December 31, 2017, the High Yield Bond Portfolio was an underachiever relative to its benchmark

the Merrill Lynch High Yield Master II Index, underperforming by over 4.5%. For persons living

on a fixed income, 4.5% can be a significant shortfall.

        68.     Based on performance data set forth in the Forms N-CSR filed with the SEC and

other available Morningstar performance data, in the five-year period between January 1, 2008

and December 31, 2012, the High Yield Bond Portfolio underperformed the Merrill Lynch High

Yield Master II Index by 2.94%. The High Yield Bond Portfolio also underperformed funds

identified by Morningstar as comparable high yield fixed income strategies. For example, the High

Yield Bond Portfolio underperformed the Ivy High Income Fund by 7.80%, the Loomis Sayles

High Income Opportunities Fund by 3.95%, and the Federated High Yield Trust by 1.85%.

        69.     Table 5a below illustrates the High Yield Bond Portfolio’s annual and cumulative

underperformance relative to the three comparator funds (Federated High Yield Trust; Loomis

Sayles High Income Opportunities Fund; and Ivy High Income Fund) and the benchmark (Merrill

Lynch High Yield Master II Index) between 2008 and 2012. The High Yield Bond Portfolio’s

underperformance was such that any prudent fiduciary would have noticed it, would have

undertaken an investigation of readily available alternative investments, and would have removed

the Portfolio at the start of the Class Period.




                                                  27

      Case 1:18-cv-00134-CJW-KEM Document 1 Filed 12/28/18 Page 27 of 44
Table 5a. High Yield Bond Portfolio Performance 2008-2012
           Fund                2008        2009         2010      2011        2012       Cumulative
 Transamerica Partners
 High Yield Bond              -28.90      57.21         15.81     4.93        15.14        +56.39%
 Portfolio

 Federated High Yield
                              -28.12      55.52         16.40     3.48        18.34        +59.34%
 Trust (FHYTX)
    Transamerica +/-17         -1.09       1.09         -0.51     1.40        2.70
  +/- Cumulative               -1.09       -.01         -0.52     0.88        -1.85        -1.85%

 Loomis Sayles High
 Income Opportunities         -28.54      60.32         15.91     1.53        20.77        +62.83%
 Fund (LSIOX)
    Transamerica +/            -0.50       -1.94        -0.09     3.35        -4.66
   +/- Cumulative              -0.50       -2.43        -2.52     0.75        -3.95        -3.95%

 Ivy High Income Fund
                              -19.73      46.56         15.62     6.44        17.16        69.62%
 (IVHIX)
    Transamerica +/           -11.42        7.27         0.16     -1.42       -1.72
    +/- Cumulative            -11.42       -4.99        -4.83     -6.18       -7.80        -7.80%

 Merrill Lynch High
                              -26.39      57.51         15.19     4.38        15.58        +61.12%
 Yield Master II Index
    Transamerica +/            -3.41       -0.19         0.54     0.53        -0.38
   +/- Cumulative              -3.41       -3.59        -3.07     -2.56       -2.94        -2.94%

       70.     The comparator funds listed in table 5a above are well known, readily available,

easily accessible to all investors and identified by Morningstar as comparable high yield

investment funds. These superior alternative investments were readily apparent such that a

reasonable and objective investigation would have uncovered them. Transamerica would not have

had to scour the market to find them.




17
  This table uses compounding formulas to calculate the relative performance of the Transamerica
Portfolio compared to each of the comparator funds and the benchmark. For a description of
compounding formulas see note 3 supra.


                                                   28

      Case 1:18-cv-00134-CJW-KEM Document 1 Filed 12/28/18 Page 28 of 44
       71.     Yet Transamerica continued to offer its High Yield Bond Portfolio in the Plan

despite the underperformance and a marketplace replete with clearly superior large value offerings

from reputable, blue-chip companies such as Federated Investors, Loomis Sayles, and Ivy

Investment Management Company.

       72.     Predictably, the underperformance continued into the Class Period. Between

January 1, 2013 and November 30, 2018, the High Yield Bond Portfolio continued to

underperform year after year relative to funds identified by Morningstar as comparator funds in

the high yield fixed income strategy. The High Yield Bond Portfolio underperformed the Federated

High Yield Trust by 5.69%, the Loomis Sayles High Income Opportunities Fund by 5.58%, and

the Ivy High Income Fund by 1.53%. The High Yield Bond Portfolio also underperformed the

Merrill Lynch High Yield Master II Index by 1.46%. Transamerica would have seen the chronic

underperformance in real time—not simply ex post with the benefit of hindsight. Transamerica’s

failure to remove the Large Growth Portfolio despite its ongoing underperformance was

imprudent.

       73.     If Transamerica had faithfully and prudently executed its fiduciary duties to the

Plan and its participants, it would have replaced the High Yield Portfolio with one of the many

better-performing options available on the market. As illustrated in Table 5b below,

Transamerica’s failure to replace the fund with a better option in January 2013 caused participants’

retirement accounts to unnecessarily suffer diminished investment performance.




                                                29

     Case 1:18-cv-00134-CJW-KEM Document 1 Filed 12/28/18 Page 29 of 44
Table 5b. High Yield Bond Portfolio Investment Growth 2013-2018

     Fund Name            Cumulative/Compounded                Annualized             Growth of $35
                              Performance                     Performance               Million18
 Transamerica
 Partners High Yield      30.38%                           4.59%                    $45.63 million
 Portfolio19

 Federated High
 Yield Trust
 Institutional Shares     38.25%                           5.63%                    $48.39 million
 (FHYTX) (FHTIX -
 after 2013)

 Loomis Sayles High
 Income                   38.08%                           5.60%                    $48.33 million
 Opportunities Fund
 (LSIOX)

 Ivy High Income Fund
                          32.40%                           4.86%                    $46.34 million
 (IVHIX)

 Merrill Lynch US         32.31%                           4.85%                    $46.31 million
 High Yield Index

        6. Transamerica Partners Mid Value Portfolio

        74.     The Transamerica Partners Mid Value Portfolio (the “Mid Value Portfolio”) seeks

to provide a high total investment return by investing primarily in stocks of medium sized

companies (“mid cap” companies) that have below market valuations and present an opportunity

for earnings improvement. The Mid Value Portfolio considers mid cap companies to be those

companies with a market value within the range of companies included in the Russell Mid Cap

Value Index (between approximately $4.4 billion and $29 billion as of its most recent



18
 Upon information and belief, this was the approximate value of the assets in the Portfolio as of
December 31, 2012.
19
  According to Plan documents, effective March 24, 2017, the Transamerica Partners High Yield Bond
Portfolio reorganized into the mutual fund, the Transamerica High Yield Bond Fund, Class I3 Shares
(TAHTX).

                                                   30

      Case 1:18-cv-00134-CJW-KEM Document 1 Filed 12/28/18 Page 30 of 44
reconstitution on June 23, 2017). If a participant in the Plan sought an actively managed mid-cap

value strategy, the Mid Value Portfolio was the only option available to them.

        75.     According to the Plan’s own documents dated September 1, 2018, on an annualized

basis, the Mid Value Portfolio had underperformed its benchmark, the Russell Mid Cap Value

Index, for the past one (-4.84%), five (-1.0%), and ten-year periods (-.76%).

        76.     Based on performance data set forth in the Forms N-CSR filed with the SEC and

other available Morningstar performance data, in the ten-year period between 2008 and 2017, the

Mid Value Portfolio was an underachiever relative to its benchmark, the Russell Mid Cap Value

Index, underperforming seven out of ten years.

        77.     Based on performance data set forth in the Forms N-CSR filed with the SEC and

other available Morningstar performance data, in the five-year period leading up to the

approximate start of the Class Period, the Mid Value Portfolio underperformed its benchmark, the

Russell Mid Cap Value Index, by 2.88%. It also underperformed other funds identified by

Morningstar as comparable midcap value funds: the American Century Mid Cap Value Fund by

14.81%, the Victory Sycamore Established Fund by 10.48%, and the T. Rowe Price Mid Cap Fund

by 8.06%.

        78.     Table 5a below illustrates the Mid Value Portfolio’s annual and cumulative

underperformance relative to the three comparator funds (T. Rowe Price Mid Cap Value Fund;

American Century Mid Cap Value Fund; and Victory Sycamore Established Value Fund I) and

the benchmark (Russell Mid Cap Value Index) between 2008 and 2012. The Mid Value Portfolio’s

underperformance was such that any prudent fiduciary would have noticed it, would have

undertaken an investigation of readily available alternative investments, and would have removed

the Portfolio at the start of the Class Period.



                                                  31

      Case 1:18-cv-00134-CJW-KEM Document 1 Filed 12/28/18 Page 31 of 44
Table 6a. Mid Value Portfolio Performance 2008-2012

             Fund             2008        2009         2010      2011        2012       Cumulative
     Transamerica
     Partners Mid Value      -37.73      32.53         21.29     -2.19       19.50       +17.00%
     Portfolio

     T. Rowe Price Mid
     Cap Value Fund          -34.57      46.68         16.45     -4.82       19.63       +27.25%
     (TRMIX)
        Transamerica +/-20    -4.83       -9.65         4.16     2.76        -0.11
        +/- Cumulative        -4.83      -14.01        -10.44    -7.96       -8.06        -8.06%

     American Century
     Mid Cap Value Fund      -24.34      30.55         19.80     -0.52      16.66        +37.33%
     (AVUAX)
       Transamerica +/-      -17.70       1.52          1.24     -1.68       2.43
       +/- Cumulative        -17.70      -16.45        -15.41   -16.83      -14.81        -14.81%


     Victory Sycamore
     Established Value       -29.12      34.21         21.51     0.48        12.53       +30.70%
     Fund I (VEVIX)

       Transamerica +/-      -12.15       -1.25        -0.18     -2.66       6.19
       +/- Cumulative        -12.15      -13.25        13.40     15.71      -10.48        -10.48%

     Russell Mid Cap
                             -38.44      34.21         24.75     -1.38       18.51       +20.46%
     Value Index
       Transamerica +/-       1.15       -1.25         -2.77     -0.82       0.84
       +/- Cumulative         1.15       -0.11         -2.88     -3.68       -2.88        -2.88%

          79.    The comparator funds listed in table 6a above are well known, readily available,

easily accessible to all investors, and identified by Morningstar as comparable mid-cap value

investment funds. These superior alternative investments were readily apparent such that a

reasonable and objective investigation would have uncovered them. Transamerica would not have



20
  This table uses compounding formulas to calculate the relative performance of the Transamerica
Portfolio compared to each of the comparator funds and the benchmark. For a description of
compounding formulas see note 3 supra.


                                                  32

        Case 1:18-cv-00134-CJW-KEM Document 1 Filed 12/28/18 Page 32 of 44
had to scour the market to find them. Yet Transamerica kept its Mid Value Portfolio in the Plan

despite the underperformance and a marketplace replete with clearly superior mid-cap offerings

from reputable, blue-chip companies such as American Century, T. Rowe Price, and Victory

Capital Management.

       80.     Predictably, the underperformance continued into the Class Period. The Mid Value

Portfolio underperformed year after year both its benchmark and funds identified by Morningstar

as comparator funds in the mid-cap value strategy for the period between January 1, 2013 and

November 30, 2018. The Mid Value Portfolio underperformed the Victory Sycamore Established

Fund by 9.27% and the American Century Mid Cap Value Fund by 3.00%. Due to an unusually

strong 2018, the Mid Value Portfolio did perform better than its benchmark, the Russell Mid Cap

Value Index, by .36%, and the T. Rowe Price Mid Cap Fund by .64%. However, between January

1, 2013 and December 31, 2017, the Mid Value Portfolio had underperformed its benchmark and

all the comparators listed in Table 6a. Specifically, the Portfolio underperformed the Russell Mid

Cap Value Index by 4.26%, the T. Rowe Price Mid Cap Fund by 2.94%, the American Century

Mid Cap Value Fund by 7.83%, and Victory Sycamore Established Fund by 11.63%.

       81.     Transamerica would have seen the chronic underperformance in real time—not

simply ex post with the benefit of hindsight. Transamerica’s failure to remove the Mid Value

Portfolio despite the ongoing underperformance raises an inference of imprudence.

       82.     If Transamerica had faithfully and prudently executed its fiduciary duties to the

Plan and its participants, it would have replaced the its Mid Cap Value Portfolio with one of the

many better-performing options available on the market. As shown in Table 6b, Transamerica’s

failure to replace the fund with a better fund option caused participants’ retirement accounts to

suffer unnecessary losses to their investment returns relative to superior performing funds.



                                                33

     Case 1:18-cv-00134-CJW-KEM Document 1 Filed 12/28/18 Page 33 of 44
Table 6b. Mid Value Portfolio Investment Growth 2013-2018

     Fund Name           Cumulative/Compounded                Annualized            Growth of $40
                             Performance                     Performance               Million
 Transamerica
 Partners Mid Value      95.07%                          11.96%                   $78.03 million
 Portfolio21

 T. Rowe Price Mid
 Cap Value Fund          93.84%                          11.84%                   $77.54 million
 (TRMIX)

 American Century
 Mid Cap Value           101.11%                         12.53%                   $80.44 million
 (AVUAX)

 Victory Sycamore
 Established Value       115.01%                         13.81%                   $86.00 million
 Fund I (VEVIX)

 Russell Mid Cap
                         94.37%                          11.89%                   $77.75 million
 Value Index


V.     CLASS ACTION ALLEGATIONS

       83.     Under 29 U.S.C. § 1132(a)(2), any participant or beneficiary of the Plan is

authorized to bring an action individually on behalf of the Plan to enforce a breaching fiduciary’s

liability to the Plan under 29 U.S.C. § 1109(a).

       84.     Plaintiffs seek to certify this action as a class action on behalf of all participants and

beneficiaries of the Plan. Plaintiffs seek to certify, and to be appointed as a representatives of, the

following class:




21
  According to Plan documents, effective March 24, 2017, the Transamerica Partners Mid Value
Portfolio reorganized into the mutual fund Transamerica Mid Cap Value Opportunities Fund, Class I3
Shares (TOTTX).

                                                   34

      Case 1:18-cv-00134-CJW-KEM Document 1 Filed 12/28/18 Page 34 of 44
                   a. All participants and beneficiaries of the Plan from December 28, 2012

                       through the date of final judgment, excluding the Defendants (the “Class

                       Period”).

       85.     This action meets the requirements of Federal Rule of Civil Procedure 23(a) and is

certifiable as a class action for the following reasons:

                   a. The class includes over 17,000 members and is so large that joinder of all

                       its members is impracticable.

                   b. There are questions of law and fact common to this class because the

                       Defendants owed fiduciary duties to the Plan and to all participants and

                       beneficiaries, and took the actions and omissions alleged herein as to the

                       Plan and not as to any individual participant. Common questions of law

                       and fact include but are not limited to the following: who are the fiduciaries

                       liable for the remedies provided by 29 U.S.C. § 1109(a); whether the

                       fiduciaries of the Plan breached their fiduciary duties to the Plan; what are

                       the losses to the Plan resulting from each breach of fiduciary duty; and what

                       Plan-wide equitable and other relief the Court should impose in light of

                       Defendants’ breach of duty.

                   c. Plaintiffs’ claims are typical of the claims of the class because each was a

                       participant during the time period at issue in this action. Plaintiffs and all

                       participants in the Plan were similarly harmed by Defendants’ misconduct.

                       As a result of Defendants’ imprudence, Plaintiffs and all other Plan

                       Participants suffered from deficient performance, and inadequate

                       investment options. This directly caused each of them substantial monetary



                                                  35

      Case 1:18-cv-00134-CJW-KEM Document 1 Filed 12/28/18 Page 35 of 44
                       harm. Plaintiffs and all other participants’ retirement savings are depleted

                       as compared to what they could have realized in a prudently invested Plan.

                   d. Plaintiffs are adequate representatives of the class because each was a

                       participant in the Plan during the relevant period, has no interest that is in

                       conflict with the class, is committed to the vigorous representation of the

                       class, and has engaged experienced and competent attorneys to represent

                       the class.

       86.     This action may be certified as a class action under Rule 23(b)(1)(A) or (B).

Prosecution of separate actions by individual participants and beneficiaries for Defendants’

breaches of fiduciary duties would create the risk of: (A) inconsistent or varying adjudications

that would establish incompatible standards of conduct for Defendants in respect to the discharge

of their fiduciary duties to the Plan and personal liability to the Plan under 29 U.S.C. § 1109(a);

and (B) adjudications by individual participants and beneficiaries regarding these breaches of

fiduciary duties and remedies for the Plan would, as a practical matter, be dispositive of the

interests of the participants and beneficiaries not parties to the adjudication or would substantially

impair or impede those participants’ and beneficiaries’ ability to protect their interests.

       87.     Additionally, or in the alternative, certification under Rule 23(b)(2) is appropriate

because Defendants have acted or refused to act on grounds that apply generally to the class, so

that final injunctive relief or corresponding declaratory relief is appropriate respecting the class as

a whole. Plaintiffs seek comprehensive reformation of the Plan to make it a more viable retirement

investment option, which will benefit them and other Plan participants.

       88.     Additionally, or in the alternative, this action may be certified as a class under Rule

23(b)(3). A class action is the superior method for the fair and efficient adjudication of this



                                                  36

      Case 1:18-cv-00134-CJW-KEM Document 1 Filed 12/28/18 Page 36 of 44
controversy because joinder of all participants and beneficiaries is impracticable, the losses

suffered by individual participants and beneficiaries may be small and it is impracticable for

individual members to enforce their rights through individual actions, and the common questions

of law and fact predominate over individual questions. Given the nature of the allegations, no

class member has an interest in individually controlling the prosecution of this matter, and

Plaintiffs are aware of no difficulties likely to be encountered in the management of this matter as

a class action.

        89.       Additionally, or alternatively, this action may be certified as to particular issues

under Rule 23(c)(4)—including but not limited to Defendants’ liability to the class for their

allegedly disloyal and imprudent conduct.

        90.       Plaintiffs’ counsel will fairly and adequately represent the interests of the Class and

is best able to represent the interests of the Class under Rule 23(g).

VI.     CAUSES OF ACTION

                                                   COUNT I

Breach of the Duty of Prudence by Failing to Remove Imprudent Investment Options from

                                   the Plan During the Class Period

                          (Violation of ERISA, 29 U.S.C. § 1104 (a)(1)(B))

                               (Against All Transamerica Defendants)

        91.       Plaintiffs restate and incorporate the allegations in the preceding paragraphs as

though fully set forth here.

        92.       Transamerica presented the Plan as a strategic and financial benefit to recruit and

retain workers.




                                                    37

      Case 1:18-cv-00134-CJW-KEM Document 1 Filed 12/28/18 Page 37 of 44
       93.     In joining Transamerica and subsequently enrolling in the Plan, Transamerica

employees trusted and relied on Transamerica’s resources and expertise to construct and maintain

a state-of-the-art 401(k) plan.

       94.     At all relevant times during the Class Period, the Transamerica Defendants acted

as fiduciaries within the meaning of 29 U.S.C. § 1002(21)(A) by exercising authority and control

with respect to the management of the Plan and its assets.

       95.     29 U.S.C. § 1104(a)(1)(b) requires plan fiduciaries to act “with the care, skill,

prudence and diligence under the circumstances then prevailing that a prudent man acting in a like

capacity and familiar with such matters would use in the conduct of an enterprise of a like character

and with like aims.”

       96.     As fiduciaries, the Transamerica Defendants are responsible for evaluating and

monitoring the Plan’s investments on an on-going basis, eliminating imprudent investments, and

taking all necessary steps to ensure the Plan’s assets are invested prudently.

       97.     The Transamerica Defendants breached their fiduciary duties by retaining the

following investment products despite sustained poor relative investment performance:

       98.     Transamerica International Equity Portfolio: The Transamerica Defendants failed

to remove International Equity Portfolio despite its long-term historical and ongoing

underperformance relative to its benchmark and other international equity funds.

       99.     Transamerica Small Cap Core Portfolio:          Transamerica Defendants failed to

remove its Small Cap Core Portfolio despite its historical and ongoing underperformance relative

to its benchmark and other small cap funds.




                                                 38

      Case 1:18-cv-00134-CJW-KEM Document 1 Filed 12/28/18 Page 38 of 44
       100.    Transamerica Large Value Portfolio: The Transamerica Defendants failed to

remove its Large Value Portfolio despite its historical and ongoing underperformance relative to

its benchmark and other large value funds.

       101.    Transamerica Large Growth Portfolio: The Transamerica Defendants failed to

remove its Large Growth Portfolio despite its historical and ongoing underperformance relative to

its benchmark and other large growth funds.

       102.    Transamerica High Yield Bond Fund: The Transamerica Defendants failed to

remove its High Yield Bond Portfolio despite its historical and ongoing underperformance relative

to its benchmark and other high yield bond funds.

       103.    Transamerica Mid-Cap Value Portfolio: The Transamerica Defendants failed to

remove its Mid-Cap Value Portfolio despite historical and ongoing underperformance relative to

its benchmark and other mid-cap value funds.

       104.    The Transamerica Defendants had an imprudent process for investigating and

monitoring investments. The faulty process resulted in a plan loaded with relatively poor

investment products, which substantially impaired the Plan’s use, its value, and its investment

performance for all the Plan’s participants throughout the Class Period.

       105.    By failing to adequately consider better-performing investment products and

services for the Plan, the Transamerica Defendants failed to discharge their duties with the care,

skill, prudence, and diligence that a prudent fiduciary acting in a like capacity and familiar with

such matters would use in the conduct of an enterprise of like character and with like aims.

       106.    As a direct and proximate result of the Transamerica Defendants’ breaches of

fiduciary duties, the Plan and each of its participants have suffered hundreds of millions of dollars

of damages and lost-opportunity costs which continue to accrue and for which the Transamerica



                                                 39

     Case 1:18-cv-00134-CJW-KEM Document 1 Filed 12/28/18 Page 39 of 44
Defendants are jointly and severally liable pursuant to 29 U.S.C. §§ 1132(a)(2), 1132(a)(3), and

1109(a).

        107.    Each of the Transamerica Defendants is liable to make good to the Plan the losses

resulting from the aforementioned breaches, to restore to the Plan any profits the Transamerica

Defendants made through the use of Plan assets, to restore to the Plan any profits resulting from

the breaches of fiduciary duties alleged in this Count, and are subject to other equitable or remedial

relief as appropriate.

        108.    Each Transamerica Defendant also participated in the breach of the other

Transamerica Defendants, knowing that such acts were a breach, enabled the other Transamerica

Defendants to commit a breach by failing to lawfully discharge its own fiduciary duties, and knew

or should have known of the breach by the other Transamerica Defendants yet failed to make any

reasonable effort under the circumstances to remedy the breach. Thus, each Transamerica

Defendant is liable for the losses caused by the breach of its co-fiduciary under 29 U.S.C. §

1105(a).

                                                COUNT II

                                     Failure to Monitor Fiduciaries

                                (Against Transamerica and DOES 1-20)

        109.    Plaintiffs restate and incorporate the allegations in the preceding paragraphs as

though fully set forth here.

        110.    As alleged above, Transamerica, the Investment Committee and Does 1-20 are

fiduciaries under 29 U.S.C. § 1002(21).

        111.    Transamerica has overall oversight responsibility for the Plan and controls the

Plan’s investment options. Upon information and belief, Transamerica and Does 1-20 have the



                                                 40

      Case 1:18-cv-00134-CJW-KEM Document 1 Filed 12/28/18 Page 40 of 44
authority to appoint and remove the members of the Investment Committee and oversee the actions

of the Investment Committee. Transamerica and Does 1-20 therefore have a fiduciary

responsibility to monitor the performance of the other fiduciaries, including the Investment

Committee.

       112.    A monitoring fiduciary must ensure that the monitored fiduciaries are performing

their fiduciary obligations, including those with respect to the investment and holding of plan

assets, and must take prompt and effective action to protect the plan and participants when they

are not doing so.

       113.    To the extent that the Transamerica Defendants managed the assets of the Plan,

their monitoring duty included an obligation to ensure that any delegated tasks were being

performed prudently and loyally.

       114.    The Transamerica Defendants breached their fiduciary monitoring duties, inter alia,

by:

           a. failing to monitor their appointees, to evaluate their appointees’ performance, or to

               have a system in place for doing so, and standing idly by as the Plan suffered

               enormous losses as a result of their appointees’ imprudent actions and omissions

               with respect to the Plan;

           b. failing to ensure that the monitored fiduciaries considered the ready availability of

               comparable investment options for the Plan;

           c. failing to remove appointees whose performance was inadequate in that they

               continued to maintain imprudent investments; and

           d. failing to monitor the process by which plan investments were evaluated, which

               would have alerted a prudent fiduciary to the fact that the proprietary Portfolios at



                                                41

      Case 1:18-cv-00134-CJW-KEM Document 1 Filed 12/28/18 Page 41 of 44
                issue in this action did not keep up with their stated benchmarks and

                underperformed comparable investment options, all to the detriment of the Plan’s

                participants.

         115.   As a consequence of the Transamerica Defendants’ breaches of their duty to

monitor, the Plan lost millions of dollars due to investment underperformance. Had Defendants

discharged their fiduciary monitoring duties loyally and prudently as described above, the losses

suffered by the Plan would have been avoided.

         116.   Pursuant to 29 U.S.C. §§ 1132(a)(2), 1132(a)(3), and 1109(a), the Transamerica

Defendants are personally liable to make good and restore to the Plan any losses to the Plan

resulting from the breaches of fiduciary duties alleged in this Count and are subject to other

equitable or remedial relief as appropriate.

                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for relief as follows:

   i.    A declaration that each of the Defendants who are fiduciaries of the Plan have breached

         their fiduciary duties under ERISA;

  ii.    Ordering each fiduciary found to have breached his/her/its fiduciary duties to the Plan to

         jointly and severally restore all losses to the Plan that resulted from the breaches of

         fiduciary duty or by virtue of liability pursuant to 29 U.S.C. § 1105;

 iii.    Ordering Defendants to provide all accountings necessary to determine the amounts

         Defendants must make good to the Plan under 29 U.S.C. § 1109(a);

 iv.     Surcharge against Defendants and in favor of the Plan all amounts involved in any

         transactions which such accounting reveals were improper, excessive and/or in violation

         of ERISA;



                                                  42

        Case 1:18-cv-00134-CJW-KEM Document 1 Filed 12/28/18 Page 42 of 44
  v.     Entering an order requiring: (a) the disgorgement of profit made by any Defendant after

         June 24, 2016 for the breaches of fiduciary duty alleged herein; (b) declaring a constructive

         trust over any assets received by any breaching fiduciary after June 24, 2016 in connection

         with his/her/its breach of fiduciary duties, or violations of ERISA, or any non-fiduciary

         Defendant who knowingly participated in that breach or violation; and (c) any other

         appropriate equitable monetary relief, whichever is in the best interest of the Plan;

 vi.     Removing any breaching fiduciaries as fiduciaries of the Plan and permanently enjoining

         them from serving as a fiduciary of any ERISA-covered plan in which Plaintiff or any

         member of the class is a participant or beneficiary;

vii.     Appointing an independent fiduciary, at the expense of the breaching fiduciaries, to

         administer the Plan and the management of the Plan’s investments and/or selection of

         investment options and/or to oversee the divestment of the Plan’s imprudent investments;

viii.    Certifying the Class, appointing each of the Plaintiffs as a class representative, and

         appointing Plaintiffs’ counsel as Class Counsel;

 ix.     Awarding Plaintiffs and the class their attorneys’ fees and costs pursuant to 29 U.S.C. §

         1132(g), the common benefit doctrine and/or the common fund doctrine;

  x.     Awarding Plaintiffs and the members of the class pre-judgment and post-judgment interest;

 xi.     Awarding such equitable, injunctive or other relief as the Court may deem appropriate

         pursuant to 29 U.S.C. § 1132(a)(3) or any relief to which Plaintiffs and the class are entitled

         to pursuant to Fed. R. Civ. P. 54(c); and

xii.     Awarding such equitable, injunctive or other relief as the Court may deem just and proper.




                                                     43

        Case 1:18-cv-00134-CJW-KEM Document 1 Filed 12/28/18 Page 43 of 44
                       PLAINTIFFS’ DEMAND FOR JURY TRIAL

       Plaintiffs hereby demand a jury trial pursuant to Rule 38 of the Federal Rules of Civil

Procedure and the United States Constitution.



Dated: December 28, 2018                    /s/ J. Barton Goplerud                      .

                                            J. Barton Goplerud (Iowa Bar # AT0002983)
                                            Shindler, Anderson, Goplerud & Weese, PC
                                            5015 Grand Ridge Drive, Suite 100
                                            West Des Moines, Iowa 50265
                                            Telephone: (515) 223-4567
                                            Facsimile: (515) 223-8887
                                            goplerud@sagwlaw.com

                                            Local Counsel

                                            *Charles Field
                                            SANFORD HEISLER SHARP, LLP
                                            655 West Broadway, Suite 1700
                                            San Diego, CA 92101
                                            Telephone: (619) 577-4242
                                            Facsimile: (619) 577-4250
                                            cfield@sanfordheisler.com

                                            *David Sanford
                                            *Alexandra Harwin
                                            *David Tracey
                                            SANFORD HEISLER SHARP, LLP
                                            1350 Avenue of the Americas, 31st Floor
                                            New York, NY 10019
                                            Phone: (646) 402-5650
                                            Facsimile: (646) 402-5651
                                            dsanford@sanfordheisler.com
                                            aharwin@sanfordheisler.com
                                            dtracey@sanfordheisler.com
                                            *Pro hac vice forthcoming




                                                44

     Case 1:18-cv-00134-CJW-KEM Document 1 Filed 12/28/18 Page 44 of 44
